Citation Nr: 0903921	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-11 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a disability rating greater than 20 
percent for residuals of fracture, left olecranon 

3.  Entitlement to an effective date earlier than April 5, 
2005, for the assignment of a 20 percent disability rating 
for service-connected residuals of fracture of left 
olecranon.  

4.  Entitlement to an effective date earlier than April 5, 
2005, for a grant of service connection for scars of the left 
shoulder and left forearm.  

5.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.  

6.  Entitlement to an initial disability rating greater than 
10 percent for bilateral tinnitus.

7.  Entitlement to a higher combined evaluation for service-
connected disabilities.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from January 1969 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2005 and October 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The veteran indicated on 
a March 2007 VA Form 9 that he wished to testify at a BVA 
hearing.  In December 2008 correspondence, he withdrew this 
hearing request.

The claims file contains a signed VA Form 21-22a in which the 
veteran appointed Ms. Georgianne F. Bolinger as his 
representative.  However, in January 2007 correspondence Ms. 
Bolinger withdrew the power of attorney on behalf of the 
veteran.  Therefore, the veteran is no longer represented.

The March 2007 statement of the case characterized the effect 
date claims as involving all service-connected disabilities.  
However, from the veteran's communications, it is clear that 
his effective date claim only involves the evaluations 
relating to his left arm.  The July 2008 supplemental 
statement of the case reframed the issue as involving only 
the left olecron fracture and scars of the left shoulder and 
forearm, and this characterization is continued in the 
instant decision.  

The issue of entitlement to an effective date earlier than 
April 5, 2005, for the grant of service connection for scars 
of the left shoulder and left forearm will be adjudicated in 
the body of this decision.  Indeed, as this issue turns 
solely on the date of claim for the disability at issue, it 
can be decided based on the record as presently constituted.  
All remaining issues will be addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's initial claim for service connection for scars 
of the left shoulder and forearm was received by VA on April 
5, 2005, and no claim for that benefit was received prior to 
that date.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 5, 
2005, for service connection for scars of the left shoulder 
and left forearm have not been met.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the veteran's service treatment records shows 
that he fell 20 feet from a ladder and fractured his left 
elbow in September 1969.  The veteran submitted a claim for 
service connection for a left arm disorder on February 9, 
1978.  The veteran was afforded a VA examination for his left 
arm in August 1978 which revealed a healed fracture of the 
left olecranon with several well healed scars.  By rating 
decision dated in September 1978, the RO granted service 
connection for fracture, olecranon, PO, left, residuals of 
(minor) and assigned a disability rating of 10 percent 
effective February 9, 1978, the date of the veteran's claim.  
The RO did not assign a separate disability rating for the 
veteran's left arm scars.  Although the RO provided notice of 
this decision, the veteran did not initiate an appeal.  
Therefore, the RO's decision of September 1978 is final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.        

The veteran submitted a claim for an increased rating for his 
left arm disorder in April 1989.  He did not raise any claim 
with respect to residual scars.  He was afforded a VA 
examination in June 1989, which noted well healed surgical 
scars on the veteran's left arm.  By rating decision dated in 
August 1989 the RO continued the 10 percent disability rating 
for the veteran's left arm disorder.  Although the RO 
provided notice of the denial, the veteran did not initiate 
an appeal.  Therefore, the RO's decision of August 1989 is 
also final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.  

The veteran submitted a third claim for an increased rating 
for his left arm disorder on April 5, 2005.  He was afforded 
a VA examination in October 2005 and this examination noted 
tender scars of the left shoulder and forearm.  By rating 
decision dated in November 2005, the RO increased the 
veteran's disability rating for left elbow fracture from 10 
percent to 20 percent effective April 5, 2005, the date of 
the veteran's claim, and granted service connection for left 
shoulder/forearm scars, assigning a 10 percent disability 
rating also effective April 5, 2005.  

Legal Criteria

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).

The effective date of an award based on a claim for increase 
of compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  VA 
regulations provide that the effective date for increases 
shall be the "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  Under 
this rule, an effective date for an increased rating may be 
assigned later than the date of receipt of the claim -- if 
the evidence shows that the increase in disability actually 
occurred after the claim was filed -- but never earlier than 
the date of receipt of the claim.

The law provides an exception to this general rule: The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2).  The regulations provide that the effective date 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
claim is received within one year from such date otherwise, 
date of receipt of claim. 38 C.F.R. § 3.400(o)(2). 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

A claim is "a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit."  38 C.F.R. § 3.1(p).  
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought. 
38 C.F.R. § 3.155 (2008).

Additionally, a report of examination or hospitalization 
which meets certain requirements will be accepted as an 
informal claim for benefits if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157(a).  Once a formal claim for compensation has been 
allowed, receipt of a report of examination or 
hospitalization by uniformed services will be accepted as an 
informal claim for increased benefits.  38 C.F.R. § 3.157(a), 
(b).  When the following reports relate to examination or 
treatment of a disability for which service connection has 
previously been established, the date of outpatient or 
hospital examination or the date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of claim and the date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim. 38 C.F.R. § 3.157(b)(1).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Analysis

The veteran claims entitlement to an earlier effective date 
for the award of service connection for scars of the left 
shoulder and forearm.

As noted above, the veteran was awarded service connection 
for residuals of a left elbow fracture effective February 9, 
1978, the date of his claim.  However, assignment of this 
effective date for an award of service connection for the 
residual scars is not warranted here.  Indeed, the finality 
of the September 1978 rating decision precludes assignment of 
an effective date prior to that time.

The veteran's April 1989 request for an increased rating for 
his left arm disability can fairly be construed as 
encompassing a request for service connection for any scar 
residuals.  Therefore, a claim of entitlement to service 
connection for residual scars was raised in April 1989.  
However, an effective date of April 1989 is not possible 
here.  Again, the RO issued an August 1989 rating decision 
which was not appealed and hence became final.  Such finality 
precludes assignment of an effective date prior to August 
1989. 

Following August 1989, no claim, be it formal or informal, 
was raised until April 5, 2005.  Thus, that is the relevant 
date of claim for consideration.  Thus, the Board finds that 
the RO assigned the earliest effective date possible for the 
veteran's service-connected scars of the left shoulder and 
left forearm as it was based on the date of receipt of the 
application for that benefit.  Indeed, even if entitlement 
arose prior to April 5, 2005, the later date controls.  
Accordingly, for the reasons and bases discussed above, the 
veteran's appeal must be denied on the basis of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  



Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Complete notice was sent in April 2005, June 2006, April 
2007, July 2007, and June 2008 letters and the claims were 
readjudicated in a July 2008 supplemental statement of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
Specifically, the April and July 2007 letters addressed the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, such as the veteran's service connected 
scars, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

An effective date earlier than April 5, 2005, for the award 
of service connection for scars of the left shoulder and left 
forearm is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by the VA.  See 38 
U.S.C.A. § 5103A (West 2002).  This assistance specifically 
includes obtaining all relevant Social Security 
Administration (SSA) records.  38 U.S.C.A. § 5103A(c)(3) 
(West 2002).  Murincsak v. Derwinski, 2 Vet. App. 363 (1993). 

In October 2006 correspondence the veteran indicated that he 
submitted applications for Social Security disability 
benefits in approximately 2005 and 2006 and was denied both 
times.  However, neither the decisions nor medical records 
underlying these applications are on file.  These records 
should be obtained.



Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and obtain any 
administrative decisions and all medical 
records used in adjudicating the 
veteran's 2005 and 2006 claims for 
disability benefits.  Once obtained, all 
documents must be permanently associated 
with the claims folder.  If these records 
are unobtainable, a negative reply must 
be noted in writing and associated with 
the claims folder.

2.  Review the record and ensure that the 
above action has been completed.  When 
the Agency of Original Jurisdiction (AOJ) 
is satisfied that the record is complete 
the claim should be readjudicated.  If 
the claim is still denied the AOJ must 
furnish the claimant with a Supplemental 
Statement of the Case (SSOC) and allow 
the claimant an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


